MEMORANDUM **
Larry Toshio Osaki appeals from his guilty-plea conviction and 240-month sentence for conspiracy, securities fraud, obstruction of proceedings before depart*661ments, promotional money laundering, and aiding and abetting, all in violation of 15 U.S.C. § 77q(a), 77x and 18 U.S.C. §§ 2, 371,1505 and 1956(A)(1)(a).
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Osaki’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. Osaki has filed pro se supplemental briefs, and the government has filed an answering brief.
Our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 80-81, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), discloses no arguable grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED, and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.